Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2009 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L INTERNATIONAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 130 Andover Park East, Suite 101, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 31, 2009 there were 21,632,251 shares of common stock outstanding, with par value of $0.001. 1 L & L INTERNATIONAL HOLDINGS, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets As of July 31, 2009 and April 30, 2009 3 Consolidated Statements of Income For the Three Months Ended July 31, 2009 and 2008 4 Consolidated Statements of Cash Flow For the Three Months Ended July 31, 2009 and 2008 5 Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II  OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 29 Index to Exhibits 30 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L INTERNATIONAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS As of July 31, 2009 and April 30, 2009 (Unaudited) July 31, 2009 April 30, 2009 ASSETS CURRENT ASSETS: Cash & cash equivalent $6,435,149 $5,098,711 Accounts receivable 15,628,715 16,906,010 Prepayments 3,003,970 3,611,371 Other Receivables 8,777,646 9,360,881 Inventories 2,701,468 1,524,493 Loans to related parties 1,888,296 1,683,636 Due from minority shareholders 4,300,000 4,300,000 Total current assets 42,735,244 42,485,102 Property and equipment, net 7,404,273 5,243,142 Construction-in-progress 6,285,466 2,085,134 Intangible assets, net 2,503,660 2,507,331 Investments in coal mines 1,288,097 1,275,660 Minority interest held in a subsidiary disposed off 573,677 573,677 Deferred tax assets 105,175 105,329 Total non-current assets 18,160,348 11,790,273 TOTAL ASSETS $60,895,592 $54,275,375 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $3,491,084 $4,930,866 Accrued and other liabilities 1,283,606 953,395 Other payable 4,464,129 3,000,000 Taxes payable 5,458,889 6,014,922 Customer deposits 494,706 300,435 Due to shareholder 858,686 910,791 Total current liabilities 16,051,100 16,110,409 LONG-TERM LIABILITIES Long term payable 3,000,000 3,000,000 Total long-term liabilities 3,000,000 3,000,000 MINORITY INTEREST 15,449,414 12,731,987 STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized, 22,032,251 and 21, 059.714 shares issued and outstanding as on July 31, 2009 and April 30, 2009, respectively 22,032 21,201 Paid-in Capital 10,899,438 9,604,694 Deferred stock compensation (53,167) (63,667) Accumulated other comprehensive income 631,808 669,913 Retained Earnings 14,894,967 12,200,838 Total stockholders' equity 26,395,078 22,432,979 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $60,895,592 $54,275,375 The accompanying notes are an integral part of these unaudited consolidated financial statements 3 L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME For the periods ended July 31, 2009 and 2008 (Unaudited) For the Periods Ended July 31, 2009 2008 (Restated) NET REVENUES $12,745,050 $10,665,981 COST OF REVENUES 6,684,640 4,924,295 GROSS PROFIT 6,060,410 5,741,686 OPERATING COSTS AND EXPENSES: Salaries & wages 327,948 340,700 Selling / General and administrative expenses 825,937 713,689 Total operating expenses 1,153,885 1,054,389 INCOME FROM OPERATIONS 4,906,525 4,687,297 OTHER EXPENSES (INCOME): Interest expense 3,598 60,385 Other expenses (income) (100,358) 8,730 Total other expenses (income) (96,760) 69,115 INCOME FROM CONTINUED OPERATIONS BEFORE MINORITY INTEREST & PROVISION FOR INCOME TAXES 5,003,285 4,618,182 LESS PROVISION FOR INCOME TAXES 352,634 302,673 INCOME FROM CONTINUED OPERATIONS BEFORE MINORITY INTEREST 4,650,651 4,315,509 LESS: MINORITY INTEREST 1,956,522 1,777,185 NET INCOME FROM CONTINUED OPERATIONS 2,694,129 2,538,324 DISCOUNTINUED OPERATION Net Income from discontinued operations - 42,041 NET INCOME 2,694,129 2,580,365 OTHER COMPREHENSIVE INCOME: Foreign currency translation income (loss) (38,105) 569,810 COMPREHENSIVE INCOME $2,656,024 $3,150,175 INCOME PER COMMON SHARE  basic from continued operation $0.127 $0.120 INCOME PER COMMON SHARE  basic from discontinued operation $ - $0.002 INCOME PER COMMON SHARE  basic $0.127 $0.122 INCOME PER COMMON SHARE  diluted from continued operation $0.126 $0.116 INCOME PER COMMON SHARE  diluted from discontinued operation $ - $0.002 INCOME PER COMMON SHARE  diluted $0.126 $0.118 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic 21,167,409 21,198,903 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  diluted, under treasury stock method 21,307,409 21,944,901 The accompanying notes are an integral part of these unaudited consolidated financial statements 4 L&L INTERNATIONAL HOLDINGS, INC CONSOLIDATED STATEMENT OF CASH FLOWS For the periods ended July 31, 2009 and 2008 (Unaudited) For the Three Months Period Ended July 31, 2009 2009 2008 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net income from continued operation $2,694,129 $2,538,324 Adjustments to reconcile net income to net cash provided by (used in) operating activities Minority interest income 1,956,522 1,777,185 Depreciation and amortization 768,114 887,242 Income/(loss) from discontinued operation - 42,041 Amortization for deferred compensation 10,500 10,500 Issuance of common stock for services 619,262 171,081 Changes in assets and liabilities (net of business acquisition): Accounts receivable 1,277,294 (5,773,462) Inventory (1,176,975) (713,154) Prepaid and other assets 1,190,637 (10,723,501) Accounts payable And other payable 24,347 8,734,200 Customer deposit 194,271 1,876,336 Accrued liabilities and other liabilities 278,106 1,672,303 Loan to associate (204,660) 667,045 Deferred tax asset 154 (3,044) Taxes payable (556,033) 511,087 Net cash provided by operating activities of continued operations 7,075,668 1,674,183 Net cash provided by (used in) operating activities of discontinued operations - (301,178) Net cash provided by operating activities 7,075,668 1,373,005 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (2,909,227) (5,308,013) Change in intangible assets 3,671 (2,500,000) Change in fixed assets (20,018) (20,454) Construction-in-Progress (4,200,333) - Change in minority interest due to acquisition and disposal 760,906 6,263,458 Increase in investments (12,437) (238,193) Net cash (used in) investing activities of continued operations (6,377,438) (1,803,202) Net cash provided by investing activities of discontinued operations - - Net cash (used in) by investing activities (6,377,438) (1,803,202) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in bank loan - 396,199 Warrant converted to shares 475,000 - Proceeds from issuance of stock 201,313 100,000 Net cash provided by financing activities of continued operations 676,313 496,199 Net cash provided by (used in) financing activities of discontinued operations - (30,861) Net cash provided by financing activities 676,313 465,338 Effect of exchange rate changes on cash and cash equivalents (38,105) 569,810 INCREASE IN CASH AND CASH EQUIVALENTS 1,336,438 604,951 5 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 5,098,711 948,210 CASH AND CASH EQUIVALENTS, END OF PERIOD $6,435,149 $1,553,161 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $3,598 $60,385 INCOME TAX PAID $352,634 $302,673 The accompanying notes are an integral part of these unaudited consolidated financial statements L & L INTERNATIONAL HOLDINGS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JULY 31, 2 NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION L & L International Holdings, Inc. (L&L and the Company) was incorporated in Nevada, and is headquartered in Seattle, Washington. The Company is a coal (energy) company, started its operations 14 years ago in 1995. Coal sales for the current quarter ended on July 31, 2009 was made entirely in China, from coal mining, clean coal washing, and coal wholesales operations. Sales of these three coal relate operations represent the companys consolidated sales for the period ended July 31, 2009. At the present time, the Company conducts its coal (energy) operations in Yunnan province, southwest China. As of July 31, 2009, L&L has 3 subsidiaries; the KMC coal wholesale operations, 2 coal mining operations (DaPuAn Mine and SuTsong Mine) including DaPuAns coal washing operations (2 Mines), and the Hon Shen coal washing operation (HSC). The majority controlling interest (65%) of HSCs new coal washing facility was acquired by with 10 million RMB (equivalent to $1,464,129) on July 16, 2009. To focus on coal (energy) operation, the Company disposed of its majority interest of LEK air-compressor operations in January of 2009. NOTE 2. RESTATEMENT Subsequent to the issuance of the Company's financial statements for the period ended July 31, 2008, the management of the Company determined that certain transactions and presentation in the financial statements for the year ended July 31, 2008 had not been accounted for properly. Management became aware that there was more income tax provision and depreciation expense in addition to what was recorded and reflected in the financial statements as of July 31, 2008. Income tax provision and depreciation expense was understated by $302,673 and $29,703 respectively as of July 31, 2008. The Company has restated its financial statements by recording the accrual for income tax provision and depreciation expense as of July 31, 2008. The effect of the correction of presentation is as follows: CONSOLIDATED STATEMENT OF INCOME AS PREVIOUSLY AS As of July 31, 2008 REPORTED RESTATED Total Operating Expenses $1,024,686 $1,054,389 Income from Operations $4,717,000 $4,687,297 Provision for Income Tax $0 $302,673 Net Income $2,807,323 $2,580,365 Income per common share - basic $0.132 $0.122 Income per common share - diluted $0.128 $0.118 6 NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim financial information - The consolidated interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The results of operations for the three months period ended July 31, 2009 may not necessarily indicative of the results of operations which might be expected for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30, 2010. Principles of Consolidation  The consolidated financial statements include the accounts of the Company, and its 100% ownership of KMC subsidiary, 60% of operations of L&L Coal Partners, 2 Mines including both coal mining and coal washing, and 65% of Hon Shen Coal. All significant inter-company accounts and transactions are eliminated. Business Segment  For the current quarter ended July 31, 2009, the Company has one reportable business segment: coal (energy) including both coal mining, clean coal washing and coal wholesales. Sales of the Company are mainly generated from its coal (energy) operations, which represented 100% of the Companys total consolidated income. Revenue Recognition  The Companys revenue recognition policies are in compliance with Staff accounting bulletin 104, which stipulates recognition of revenue when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. Costs of Good Sold  For coal (energy) sales, cost of good sold includes mainly coal excavation, mining and coal washing related costs. Use of Estimates  The preparation of financial statements, in conformity with generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Based on our past experience, these estimates are reasonably accurate, have not been changed, and these estimates are reasonably not likely to be changed in the future. Actual results could differ from those estimates. New accounting pronouncements In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statements. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Companys fiscal year beginning May 1, 2009. Management is currently evaluating the effect of this pronouncement on its consolidated financial statements. In December 2007, the FASB issued SFAS No. 141(R), Business Combinations. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquire; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and, c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Companys fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that 7 SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after April 30, 2009. In March, 2008, the FASB issued FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities. The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entitys financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The new standard also improves transparency about the location and amounts of derivative instruments in an entitys financial statements; how derivative instruments and related hedged items are accounted for under Statement 133; and how derivative instruments and related hedged items affect its financial position, financial performance, and cash flows. FASB Statement No. 161 achieves these improvements by requiring disclosure of the fair values of derivative instruments and their gains and losses in a tabular format. It also provides more information about an entitys liquidity by requiring disclosure of derivative features that are credit riskrelated. Finally, it requires cross-referencing within footnotes to enable financial statement users to locate importance. Based on current conditions, the Company does not expect the adoption of SFAS 161 to have a significant impact on its results of operations or financial position. In May 2008, FASB issued SFASB No.162, The Hierarchy of Generally Accepted Accounting Principles. The pronouncement mandates the GAAP hierarchy reside in the accounting literature as opposed to the audit literature. This has the practical impact of elevating FASB Statements of Financial Accounting Concepts in the GAAP hierarchy. This pronouncement will become effective 60 days following SEC approval. The Company does not believe this pronouncement will impact its financial statements. In May 2008, FASB issued SFASB No. 163, Accounting for Financial Guarantee Insurance Contracts-an interpretation of FASB Statement No. 60. The scope of the statement is limited to financial guarantee insurance (and reinsurance) contracts. The pronouncement is effective for fiscal years beginning after December 31, 2008. The Company does not believe this pronouncement will impact its financial statements. NOTE 4. BUSINESS CONBINATION The Company owns 100% of KMC, and majority equity controlling interest of the DaPuAn Coal Mine and SuTsong Mine under the provisional name of L&L Coal Partners (the 2 Mines), and Hon Shen Coal Washing operation (HSC). The 2 Mines acquired in 2008 has built and completed a new coal washing facility in July of 2009 using its cash from net operating profit. HSC located in the same area of operation in Yunnan Province, China was acquired on July 16, 2009, based on a purchase agreement under which the Company received majority controlling (65%) equity interest in HSC. See prior SEC filings on the Company equity interests in the KMC subsidiary, 2 Mines, in additional to the HSC. The following information relates to the recent HSC acquisition: 1. The 65% of HSC equity was acquired by the Company with net value at $2,252,506 as of July 31, 2009 (the acquisition date). Coal washing is a process of cleaning raw coal by physically crushing coal rocks into fine coal powders, and removing impurities and debris from raw coal. In the washing process, washed coal are separated into different grade such as coking coal (provides both carbons and fuel for the making of coke; a critical material for the steel productions), and the heating/thermal coal (provides calories to fuel the utility/power plants). The purchase of the HSC will add approx. 300,000 long tons of fine washed coals capacity each year to the Company. Together with the newly completed coal washing facility built by L&Ls DaPuAn Mine, the Company will produce over 500,000 tons of fine washed coal each year, starting 7/16/ 2. The purchase price of the acquisition contract is 10,000,000 RMB (equivalent of US$1,464,129) with the first cash payment of 1,000,000 RMB (equivalent of US$146,413) made on the contract date of July 16, 2009. The remaining 9,000,000 RMB is to be paid in installments in one year following the contract terms. 3. The allocation of HSCs purchase cost of $1,464,129 8 Item Amount Fair value of assets $2,268,486 Less: Fair value of liabilities HSC net value Net value acquired Purchase price consideration $1,464,129 4. The Pro-Forma Income Statements with acquisition of HSC The following un-audited pro forma consolidated financial information for the three months period ended July 31, 2009 and July 31, 2008, as presented below, reflects the results of operations of the Company assuming the HSC acquisition occurred on May 1, 2008. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2008, and may not be indicative of future operating results. Pro forma Statement of income for the period ended July 31, 2009 Sales $ 14,944,172 Cost of sales Gross profit Total operating expenses Income from operations Other expenses (income) Income from continued operations before tax provision and minority interest Income tax Income from continued operations before minority interest Minority Interest Net income $ 2,993,607 Pro forma Statement of income for the period ended July 31, 2008 Sales $12,756,624 Cost of sales Gross profit Total operating expenses Income from operations Other expenses (income) Income from continued operations before tax provision and minority interest Income tax Income from continued operations before minority interest Minority Interest Net Income from continued operations Total (income) loss from discontinued operations Net income $ 2,692,791 9 5. In accordance with the purchase agreement, the Company paid 1,000,000 RMB on July 16, 2009 with a second payment of 1,000,000 RMB on August 12, 2009, meeting terms of the purchase agreement. NOTE 5. CASH AND CASH EQUIVALENTS The cash balances as of July 31, 2009 and April 30, 2009 consist of: Item July 31, 2009 April 30, 2009 Cash on hand Cash in banks Total NOTE 6. ACCOUNTS RECEIVABLE The account receivable balances amounted to $15,628,715 and $16,906,010 as of July 31, 2009 and April 30, 2009, respectively. NOTE 7. PREPAYMENT Prepayment represents cash advances paid to suppliers by the KMC and 2 Mines, based on the general industry practice. The balances amounted to $3,003,970 and $3,611,371 as of July 31, 2009 and April 30, 2009, respectively. NOTE 8. OTHER RECEIVABLES Other receivables consist of the following: Item July 31, 2009 April 30, 2009 Receivable- KMC right sale $799,779 $954,373 Other Receivables (1) Total $8,777,645 $9,360,881 NOTE 9. DUE FROM MINORITY SHAREHOLDERS OF SUBSIDIARY L&Ls 2 Mines have approximately $4.3 million in short term loans which are secured with zero bearing interest to the original 2 Mines owners, shown as due from minority mine owners for the period ended July 31, 2009. The loan is collateralized by the minority owners interest in the 2 Mines joint venture, and the loan is due to the Company before April of 2010. NOTE 10. INVENTORIES Inventories are primarily related to coal located at KMC, 2 Mines and HSC. Inventories are valued under the first-in first-out basis, consist of the following as of July 31, 2009 and April 30, 2009: Item July 31, 2009 April 30, 2009 Raw Materials $723,934 Coal $949,886 Total Inventory $2,701,468 $1,524,493 10 NOTE 11. PROPERTY AND EQUIPMENT Property and equipment are mainly related to coal mining machinery, and related hardware needed for coal mining and washing operations. The balances of the account consisted of the following as of July 31, 2009 and April 30, 2009: Item July 31, 2009 April 30, 2009 Machinery (1) $6,671,577 $6,095,840 Building (2) 2,342,609 - RuiLi Project (property, at cost) (3) 400,687 400,687 Furniture, Fixtures & Office equipment 84,422 83,406 Vehicles 87,577 77,695 Leasehold improvements 27,524 27,524 Sub-total 9,614,396 6,685,152 Less: Accumulated depreciation (2,210,123) (1,442,010) Property and equipment, net $7,404,273 $5,243,142 (1) Machinery related to mining and excavating equipment, includes railroad, steel cable, bucket cars, pulleys, motors survey equipment, air compressor units used in shafts and tunnels for the mines mining operations. The related depreciation expense was $768,114, and $887,242 for the period ended July 31, 2009, and for same period of 2008 respectively. Depreciation expenses were included in the accumulated depreciation category shown in the above table. (2) Representing net equity of the recently acquired new coal washing facility of HSC, based on appraisal value. (3) On April 20, 2005, the Company acquired the land usage rights of two parcels and a resort property valued at approximately $400,000 from Ms. Yong Peng, to offset her two outstanding loans of $367,948 due to the Company. The properties located at RuiLi city, YenNan, China. The property rights include: a) a 30 year usage right on 80.5 Mu of land, (1 Mu equals 666.67 square meters) with remaining right of 21 years, expiring on 4/26/2030, b) a 20 year land usage right on 28 Mu of an adjacent land with a reservoir, with a remaining right of 15 years, expiring on 12/14/2024, and c) an ecological resort properties with pepper trees, plants, and bungalows. The property was developed as a resort. NOTE 12. INTANGIBLE ASSETS The amount of $2,503,660 represents the exclusive mining rights to operate the 2 Mines and to extract coal from the 2 Mines coal reserves for approximately 50 years, authorized by the Chinese government. The intangible were acquired in the first quarter of 2008 from the 2 Mines, as a result of acquisition of the 2 Mines on May 1, 2008 (Note 4). The exclusive mining rights can be renewed with little or no additional cost at the end of 50 years. As coal demand cannot meet its supply in China, and it is Chinese government policy to get more coal out of mines to meet increasing coal demand, there is no impairment of the intangible as of July 31, 2009. The Company has elected to use the straight line method of amortizing its intangible asset costs. The amortization period is 50 years, resulting in amortization expenses of approximately $50,000 per year. Under the China law, all coal reserves are legally belonged to the government, thus no coal reserve is reported as assets of the Company as of July 31, 2009. The intangible amortization schedule for the upcoming 5 years is as below: Year ending April 30, Amortization 2010 $50,147 2011 50,147 2012 50,147 2013 50,147 2014 50,147 11 NOTE 13. CONSTRUCTION-IN-PROGRESS The Company is expanding its existing mining capacities from 150,000 tons and 90,000 tons to 300,000 tons and 150,000 tons for DaPuAn Mine and SuTsong Mine respectively. The Construction-In-Progress balance of approx. $6.28 million as of July 31, 2009, represents the on-going expansion of mining capacities. It also includes a recently completed coal washing facility of the DaPuAn Mine with approximately 290,000 tons of annual coal washing capacity, subject to the final governmental approval. When approval is received the DaPuAn coal washing facility is to be reclassified from the Constructionin-Progress account to Property and Equipment account. NOTE 14. INVESTMENTS Investment of $1,288,097 for the current period ended July 31, 2009 was due to KMCs development of the Tian-Ri coal mine, and Laos coal mine. L&L has an 80% of equity interest of Tian-Ri coal mine of approximately $0.8 million, which has received the government initial approval, is currently in a stage of excavation and exploration to verify its underground coal reserves conducted by an outside civil engineering firm, and construction of related mountain roads access to the mine sites. For the Laos coal mine, the equity investment of approximately $0.47 million includes a consulting study on the coal mine site, preliminary engineering survey of the coal reserves, which commenced and were in progress as of July 31, 2009. NOTE 15. ACCRUALS AND OTHER LIABILITIES Accruals and other liabilities consist of the following as of July 31, 2009 and April 30, 2009: Item July 31, 2009 April 30, 2009 Other Payable $1,034,482 $901,542 Salaries & Welfare Payable Other short term Liabilities Total $1,283,606 $953,395 Other liabilities included employees social insurance, prepaid rental deposit, and other loans with some other companies. NOTE 16. GEOGRAPHIC INFORMATION The Company mainly focus on energy operations. Geographic Segment: The Companys operations are in two geographic locations: 1) in China, and 2) in the U.S. All income of the Company was generated in China. During the period ended July 31, 2009, the 2 Mines contributed sales of approximately $6.84 million, KMC contributed sales of approximately $4.33 million, while HSC contributed sales of approximately $1.55 million to the Company. Both the 2 Mines, KMC and HSC are located in China. NOTE 17. INCOME AND SALES TAXES The Companys main operations are located in China. The Company is subject to income taxes primarily in two taxing jurisdictions, China, and the United States. The income of the Company is mainly generated via its controlled 2 Mines subsidiaries, KMC and Hon Shen Coal, controlled foreign entities located in China. The Company incurs tax liability for the coal operations including coal profit tax charged at 25% of coal profit and various surcharges. As the 2 Mines (DaPuAn Mine and SuTsong Mine) in a heavily regulated resource business in China, are in a form of proprietorship (are not incorporated as a corporation), thus they are subject a special tax rate equal to approximately 5% of total revenue proceeds as of the period ended July 31, 2009, subject to provisional adjustments when the coal sale changes. As no cash or funds were repatriated from China to the U.S., the Companys income was not subject to the U.S. federal 12 taxation for both the current period and the prior year ended on July 31, 2009, and 2008, under subpart F, income from controlled foreign company, of the U.S. Internal Revenue Code. The Company recognizes deferred income taxes for the differences between financial accounting and tax bases of assets and liabilities. In the period ended on July 31, 2009 and on July 31, 2008, there were no material temporary book/tax differences or differences between financial accounting and tax bases of assets and liabilities. The Companys tax liability for the period ended July 31, 2009 was $5,458,889, compared to the prior year ended on April 30, 2009 was $6,014,922. These payables to Chinese local governments can be postponed temporarily as L&L, a U.S. company, is expanding the Sino-American joint-venture to bring in U.S. management skills to increase coal production and safety standards, beneficial to Chinese local communities. According to the China law, a new joint venture may enjoy special Chinese tax rebates from the governments, thus there is a high probability that the 2 Mines, KMC and Hon Shen local tax liability payments may be delayed or mitigated. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations: July 31, 2009 July 31, 2008 Tax expense (credit) at statutory rate - federal 34% 34% State tax expense net of federal tax 6% 6% Changes in valuation allowance (40%) (40%) Foreign income tax benefit  PRC (applicable to subsidiary 25% 25% KMC) Tax expense at actual rate (applicable to subsidiary KMC) 25% 25% Foreign income tax benefit  PRC (applicable to subsidiary 5% 5% LLC) Tax expense at actual rate (applicable to subsidiary LLC) 5% 5% United States of America As of July 31, 2009, the Company in the United States had approximately $1,882,705 in net operating loss carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets at July 31, 2009 consists mainly of net operating loss carry forwards. Due to the uncertainty of the realizability of the related deferred tax assets of $753,082, a reserve equal to the amount of deferred income taxes has been established at July 31, 2009. The Company has provided 100% valuation allowance to the deferred tax assets as of July 31, 2009. Peoples Republic of China (PRC) Pursuant to the PRC Income Tax Laws, the Company's subsidiary is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25% for the entity of KMC, while the income taxes rate for LLC and HSC is 5% since it was owned in form of partnership. LLC was acquired effectively on May 1, 2008, and HSC was acquired effectively on July 16, 2009. The following table sets forth the significant July 31, 2009 July 31, 2008 components of the provision for income taxes for operation in PRC as of July 31, 2009 and 2008. Item Net taxable income for KMC 373,852 275,333 Income tax @25% Net taxable income for LLC 4,905,958 4,676,803 Income tax @5% Net taxable income for HSC 277,466 - Income tax @5% - 13 NOTE 18. RELATED PARTY TRANSACTIONS Item July 31, 2009 April 30, 2009 Due to officer- payable ($858,686) ($910,791) Due from related party- receivable (1) $1,888,296 $1,683,636 Net $1,029,610 $772,845 The due from related party are cash advances made to Tony HY Li, manager of KMC subsidiary, for development of Tian-Ri Coal Mine. The advances will be reclassified as project costs as assets when supporting documents are received. NOTE 19. STOCKHOLDERS EQUITY The Company stockholders equity as of July 31, 2009 is disclosed on the balance sheet which is an integral part of the audited financial statements, above. The Company authorized 2,500,000, no par value, preferred stock. Currently, there is no preferred stock is issued or outstanding. The Company has not established the details of the preferred stock as of July 31, 2009. On January 23, 2009, the Company purchased 400,000 common stock shares of LLFH from a major shareholder for a total of $1.00. The 400,000 shares have been recorded as Treasury
